  Case: 1:20-cv-03882 Document #: 91-2 Filed: 04/01/21 Page 1 of 3 PageID #:2563




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SUSAN WOERTH MILLER, FAURUM
SANKARI, ANGELA HEIMGARTNER,
MICHAEL WACHALA, MARY BETH
PREUSS, ERIC TERHAERDT, PATRICIA
WALSH, AND SHEILA EARLY, individually
and as representatives of classes of participants
and beneficiaries on behalf of the Astellas US
Retirement and Savings Plan,
                                                      Case No. 1:20-cv-03882
               Plaintiffs,
                                                      Hon. Ronald A. Guzman
       v.
                                                      Hon. Heather K. McShain
ASTELLAS US LLC, THE BOARD OF
DIRECTORS OF ASTELLAS US LLC, THE
ASTELLAS RETIREMENT PLAN
ADMINISTRATIVE COMMITTEE, AON
HEWITT INVESTMENT CONSULTING,
INC. (NKA AON INVESTMENTS USA,
INC.), AND JOHN DOES 1–14,

               Defendants.



    DECLARATION OF WILLIAM D. POLLAK IN SUPPORT OF AON HEWITT
 INVESTMENT CONSULTING, INC.’S MOTION TO STRIKE PLAINTIFFS’ NEWLY
 REQUESTED RELIEF AND FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION
                TO PLAINTIFFS’ MOTION TO COMPEL

I, William D. Pollak, Esq. declare and state as follows:

       1.      I am an attorney with O’Melveny & Myers LLP, counsel for Defendant Aon

Hewitt Investment Consulting Inc. (NKA Aon Investments USA, Inc.) (“AHIC”).

       2.      I submit this declaration in support of AHIC’s Motion to Strike Plaintiffs’ Newly

Requested Relief and For Leave to File a Sur-Reply in Opposition to Plaintiffs’ Motion to
  Case: 1:20-cv-03882 Document #: 91-2 Filed: 04/01/21 Page 2 of 3 PageID #:2564




Compel. I have personal knowledge of the following facts and, if called and sworn as a witness,

could and would testify competently thereto.

       3.      Attached hereto as Exhibit 9 is a true and correct copy of an email and attachment

produced by AHIC and bates stamped AON-AST-00053613. As noted in the accompanying,

Motion to Seal, this document has been marked as Confidential under the Protective Order and is

being provisionally filed under seal.

       4.      Attached hereto as Exhibit 10 is a true and correct copy of an email AHIC’s

counsel sent to plaintiffs’ counsel, dated March 19, 2021.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this 1st

day of April, 2021 in Montclair, New Jersey.


                                               /s/ William Pollak
                                               William Pollak

                                               Attorney for Aon Hewitt Investment Consulting Inc.
                                               (NKA Aon Investments USA, Inc.)




                                                  2
  Case: 1:20-cv-03882 Document #: 91-2 Filed: 04/01/21 Page 3 of 3 PageID #:2565




                                CERTIFICATE OF SERVICE

       I, William D. Pollak, hereby certify that on April 1, 2021, I electronically filed the

foregoing Declaration of William D. Pollak in Support of AHIC’s Opposition to Plaintiffs’

Motion to Compel, using the CM/ECF system, which will send notification of such filing to all

registered participants. Exhibit 9 was provisionally filed under seal.



                                              /s/ William D. Pollak
                                              William D. Pollak




                                                 3
